Citation Nr: 1821603	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus, type II.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In accordance with the Board's November 2016 remand directives, in January 2017, the Veteran underwent a VA examination to assess the etiology of his bilateral upper and lower extremity peripheral neuropathy.  The examiner acknowledged the Veteran's reports of mild intermittent pain of his upper extremities; mild to moderate paresthesias of his upper and lower extremities; and moderate numbness of his upper and lower extremities.  Muscle strength testing showed decreased strength 4/5 for the left wrist and bilateral grip.  Sensory testing revealed decreased sensation for the bilateral feet and toes.  The examiner indicated that, although the Veteran reported constant numbness in his feet and hands, he was able to feel on sensory testing (when tested against both hands and feet).  
The examiner indicated further that she was unable to confirm a lower extremity peripheral nerve condition due to a normal objective examination and only subjective symptoms.  She confirmed a diagnosis for carpal tunnel syndrome (CTS) per the January 2010 EMG report and opined that the Veteran's peripheral neuropathy was less likely caused by herbicide exposure or the result of his service-connected diabetes mellitus, type II.  She explained that she was unable to link CTS to herbicide exposure during service because there was a 37 year gap from service to onset of symptoms per record review and the significant delayed onset is not consistent with a neurological condition related directly to herbicide exposure.  She indicated further that the Veteran's claimed disorder was not medically related to service-connected diabetes mellitus, type II and is a separate entity entirely from diabetes mellitus, type II and unrelated to it.  She also indicated that there was no evidence that the Veteran's CTS has been permanently aggravated by his diabetes mellitus, type II.  She explained that she feel's CTS is going through a natural progression of the disease and the Veteran's diabetes mellitus, type II has been well controlled and he only recently started on oral diabetics.  

Unfortunately, however, the Board finds that the January 2017 VA examination is insufficient for rating purposes.  In pertinent part, the examination is internally inconsistent, does not adequately consider the Veteran's treatment history, is based on an inadequate factual premise and, in rendering an aggravation opinion, relied on the wrong aggravation standard.  The Board acknowledges that the VA examiner indicated that there was no lower extremity peripheral nerve condition due to normal objective examination.  However, the examiner, at the same time, found decreased sensation of the bilateral feet/toes.  The examiner also relied on the inadequate factual premise that the Veteran's diabetes mellitus, type II has been well controlled because he only recently started on oral diabetics.  Significantly, however, recent VA treatment records indicate that the Veteran's diabetes was elevated on several occasions and that other VA medical evidence indicates that he was started on oral medication as early as 2003 or 2004.  See January 2010 VA examination report.  

Further, the examiner also failed to discuss the March 2010 VA medical note provided by the Veteran's VA primary care provider, L.J.M. (a nurse practitioner), who indicated that the Veteran had peripheral neuropathy of his upper and lower extremities.  See March 2010 L.J.M. Medical Note.  This VA medical note is significant as it suggests the Veteran has a diagnosis for both lower and upper extremity peripheral neuropathy.  

The Board acknowledges that L.J.M. also rendered an opinion that it "is possible, as likely as not that his peripheral neuropathy is a result of his SC'd DMII." Id.  However, the Board emphasizes that the examiner's use of the word "probable" renders the opinion too speculative to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical opinions expressed in terms of "may" also imply "may or may not" and are too speculative to establish medical nexus).  

Moreover, while the examiner indicated that CTS was not permanently aggravated by diabetes mellitus, type II, "permanent" aggravation is not the applicable standard in this case.  Under 38 C.F.R. § 3.310(a), the correct standard of aggravation for secondary service connection only requires that there be "any" worsening of a nonservice-connected condition by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Accordingly, based on the foregoing deficiencies, the Board finds that a new VA examination is necessary to assess the etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy.  Barr, 21 Vet. App. at 311; Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any outstanding VA or private treatment records.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).
2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed bilateral upper and lower extremity peripheral neuropathy.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner must identify any current diagnosis of peripheral neuropathy of the Veteran's upper and/or lower extremities.  In so doing, the examiner is specifically instructed to consider and discuss the March 2010 L.J.M. medical note indicating that the Veteran has peripheral neuropathy of his upper and lower extremities. 

b)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed peripheral neuropathy had its onset during active service, or is otherwise related to active service, to include in-service exposure to herbicide agents. 

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed peripheral neuropathy was caused, or aggravated, by the Veteran's service-connected diabetes mellitus, type II.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  Allen, 7 Vet. App. at 448.

The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, 



(CONTINUED ON NEXT PAGE)
with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



